--------------------------------------------------------------------------------

Exhibit 10.4



As of July 17, 2019


Lone Star Value Management, LLC
53 Forest Ave., 1st Floor
Old Greenwich, Connecticut 06870


Re:
ATRM Holdings, Inc. – Promissory Note



Ladies and Gentlemen:

Reference is hereby made to that certain PROMISSORY NOTE (the “Note”) dated as
of December 17, 2018, executed by ATRM HOLDINGS, INC. (the “Debtor”), in favor
of the holder of the Note, LONE STAR VALUE MANAGEMENT, LLC (the “Holder”), in
the principal amount of THREE HUNDRED THOUSAND DOLLARS ($300,000.00). 
Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Note.

Section 1.          Waiver and Consent.  (a) The Holder hereby acknowledges and
agrees that no Event of Default under Section 4(vi) of the Note will arise with
respect to the closing (the “Closing”) of that certain Agreement and Plan of
Merger by and among Digirad, Digirad Acquisition Corporation and the Debtor
dated as of July 3, 2019 (the “Merger Agreement”).

(b) In the event of the Closing of the Merger Agreement, the Holder hereby
waives any right pursuant to Sections 4 and 9(i) to accelerate all payments due
under the Note or any other right or remedy available under the Note to the
Holder with respect to the Closing.

(c) The Holder hereby further acknowledges and agrees that any amendments to the
Debtor’s articles or bylaws to be entered into at Closing shall not constitute a
breach of the covenants of the Debtor pursuant to Section 5(d) of the Note, and
the Holder hereby consents to any such amendments entered into at Closing.

Section 2.          Ratification.  Except as expressly provided for herein, by
execution of this letter in the space provided below, Debtor ratifies and
confirms that the Note, and all renewals, extensions, and restatements of, and
amendments and supplements to, any of the foregoing, are and remain in full
force and effect in accordance with their respective terms.

Section 3.         Severability.  In case any one or more of the provisions
contained in this letter should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

Section 4.          Section Headings.  Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any manner, or be deemed to interpret in whole or in part any of the
terms or provisions of this letter.

Section 5.         No Impairment. The waiver hereby granted by Holder does not,
other than to the extent expressly waived or amended hereby, (a) constitute a
waiver or modification of any other terms or provisions set forth in the Note,
(b) impair any right that the Holder may now or hereafter have under or in
connection with the Note, or (c) impair the Holder’s rights to insist upon
strict compliance with the Note, as modified hereby.  The Note continues to bind
and inure to the parties and their respective successors and permitted assigns.


--------------------------------------------------------------------------------

As of July 17, 2019
Page 2


Section 6.         Counterparts.  This letter may be signed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this letter by facsimile or other electronic transmission shall
be as effective as delivery of a manually executed counterpart hereof.

Section 7.          Construction. This letter shall be construed without any
regard to any presumption or rule requiring construction against the party
causing such instrument or any portion thereof to be drafted.

SECTION 8.   ENTIRE AGREEMENT.  THIS LETTER AND THE NOTE EMBODY THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

[Remainder of Page Intentionally Left Blank;
Signature Page to Follow.]



--------------------------------------------------------------------------------

Please execute a copy of this letter in the space provided below to acknowledge
your agreement to the foregoing.



 
Sincerely,
 
 
ATRM HOLDINGS, INC.
 

 
By:
/s/ Daniel M. Koch
 
Name:
Daniel M. Koch
 
Title:
President and Chief Executive Officer



Acknowledged this 17th day of July, 2019.



 
LONE STAR VALUE MANAGEMENT, LLC
 

 
By:
/s/ Jeffrey E. Eberwein
 
Name:
Jeffrey E. Eberwein
 
Title:
Managing Member





--------------------------------------------------------------------------------